MEMORANDUM ORDER
ASPEN, District Judge:
Plaintiffs’ motion for preliminary injunction in 84 C 0148 is granted. Plaintiffs’ motion for preliminary injunction in 84 C 0560 is granted in part and denied in part. Ill.Rev.Stat. ch. 46, § 7 — 10(i), which requires candidates to submit signatures representing ten percent of the primary electors of their party of their wards, is unconstitutional for reasons which will be fully explained. Accordingly, defendants are enjoined to certify for placement on the ballot, and to place on the ballot, plaintiffs Dorothy Tillman, George H. Eddings and Joseph W. Smith. In the event that the number of valid signatures plaintiff William T. Margalus has submitted exceeds five percent, defendants are enjoined to certify his name for placement on the ballot and to place his name on the ballot. We are not unmindful of the expense and administrative difficulties that such relief might engender. For this reason, if defendants cannot feasibly grant the above relief for the March 20, 1984 election, they are ordered to postpone the March 20, 1984 election for Ward Committeeman in these plaintiffs’ wards for a reasonable period of time. On or before March 9, 1984, at 5:00 p.m., defendants are to notify the Court and plaintiffs as to which alternative they have selected to comply with this order. Final judgment is entered at this time in order to afford the parties the maximum notice prior to the March 20, 1984 election in which to implement, or make preparations to appeal from, this order. A full opinion detailing the reasons for this ruling will be issued later this week. It is so ordered.